DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The applicant’s claim to foreign priority of DE102018201570.8 on 2/1/2018 is acknowledged. 

Information Disclosure Statement
The applicant filed an IDS on 1/29/2019. It has been annotated and considered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Regarding claim 1 (and similarly 10 and 11), the Applicant recites steps that can be a process that under its broadest reasonable interpretation, cover performance 
Regarding claims 2-9 and 12, the claims are additionally rejected under this section because the respective dependent claims also fail to provide any additional limitations/elements that are sufficient to amount to significantly more than the judicial exception.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, the phrase “wherein the transitional velocity distribution is ascertained from an acceleration distribution ascertained from the transitional velocity distribution” is indefinite. As written the logic seems circular since the transitional velocity distribution and the acceleration distribution are dependent on each other. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) 
Claims 1-4 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over  Natroshvili et al. (US 20190049239 hereinafter Natroshvili) in view of Ozdemir et al. (US 20080201116 hereinafter Ozdemir) and further in view of Wang et al (US 20190004524 hereinafter Wang). 

Regarding claim 1 (and similarly 10 and 11), Natroshvili teaches a method for tracking multiple target objects (See at least: [0022] via “moving objects to be tracked being projected onto a grid map having grid cells”; [0034] via “The grid generator 222 generates an occupancy grid of a predetermined region. Such region may be predetermined in a number of different ways. It may be a fixed region, for example when the object tracking device is used in fixed devices such as a security camera that monitors a given area. Alternatively, the region may be predetermined functionally, for example the predetermined region may be 50 meters around a moving object; or it may be predetermined to meet some specific requirements: By way of example, at slow speeds, the region monitored may be a circle around a vehicle, at faster speeds it may extend in the forward direction becoming an oval monitoring a large area ahead of the vehicle, and a smaller area behind the vehicle.”), the method comprising:
computing a velocity distribution for a next time step with a transitional velocity distribution, which indicates how the objects associated with a grid cell move from one time step to the next time step, based on the preceding velocity distribution (See at least: [0025] via “Information about occupied spaces may include the position of other 
but fails to teach calculating, for each of the grid cells, a transitional probability information item, which indicates, for objects in each of the grid cells, probabilities of the objects reaching possible, further grid cells, as a function of the velocity distribution;
calculating an occupancy probability for each of the grid cells for a subsequent time step, based on transitional probability information item; and
operating a system as a function of the occupancy probabilities for the grid cells.

	However, Ozdemir teaches calculating, for each of the grid cells, a transitional probability information item, which indicates, for objects in each of the grid cells, 
calculating an occupancy probability for each of the grid cells for a subsequent time step, based on transitional probability information item; and
operating a system as a function of the occupancy probabilities for the grid cells (See at least: [0034] via “In various aspects of the present teachings, the occurrence model describes the object detection probabilities in space and time dimensions. Each element of the occurrence data cube represents the probability of detecting an object at the particular location in the scene at the particular time interval. As can be appreciated, a time plus three dimensional occurrence data cube can be obtained from multiple cameras 20a-20n (FIG. 2). The velocity model can be similarly built, where each cell of the velocity data cube can represent a Gaussian distribution of (dx,dy) or a mixture of Gaussian distributions.”; [0036] via “Specifically, each cell contains a probability of following a certain direction in the cell and a statistical representation of measurements in a spatio temporal region (cell), such as speed and acceleration. A cell can contain links to entry regions, exit regions, trajectory models…”; [0006] via “a learned decision making method to produce progressive behavior and threat detection.”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Natroshvili in view of Ozdemir to teach calculating, for each of the grid cells, a transitional probability information item, which indicates, for objects in each of the grid cells, probabilities of the objects reaching possible, further grid cells, as a function of the velocity distribution; calculating an occupancy probability for each of the grid cells for a subsequent time step, based on transitional probability 

Modified Nashtroshvili further fails to teach moving objects to be tracked being projected onto a grid map having grid cells.
However, Wang teaches objects to be tracked being projected onto a grid map having grid cells (See at least: [0020] via “The occupancy grid map 200 can be displayed at a user interface of a computing device (e.g., a mobile device such as a smartphone or tablet or an in-vehicle device such as an infotainment panel) to allow a user to provide input instructing the vehicle where to drive.”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to take modified Natroshvili in view of Wang to teach moving objects to be tracked being projected onto a grid map having grid cells so that a system can display the information on the grid map so that a user can access the information to be informed and use it to make decisions for a task. 
Regarding claim 2 (and similarly 12), Natroshvili teaches wherein a velocity distribution and an occupancy probability are initially provided for each of the grid cells (See at least: Fig. 4).

Regarding claim 3, Natroshvili teaches wherein the transitional velocity distribution for each of the grid cells is calculated as a function of a supplied plan (Refer at least to claim 1 for reasoning and rationale.), but fails to teach a trained neural network and with a multivariate Gaussian mode. 
	However, Ozdemir teaches wherein the transitional velocity distribution for each of the grid cells is calculated as a function of a multivariate Gaussian mode (See at least:[0034] via “the velocity model can be similarly built, where each cell of the velocity data cube can represent a Gaussian distribution of (dx,dy) or a mixture of Gaussian distributions.”). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Natroshvili in view of Ozdemir to teach wherein the transitional velocity distribution for each of the grid cells is calculated as a function of a multivariate Gaussian mode so that a system can predict the movement and probability of an object occupying a grid cell at current and future times according to a Gaussian model as a matter of practicality and design choice.  

Modified Nashtroshvili further fails to teach wherein the transitional velocity distribution for each of the grid cells is calculated with a trained neural network.
However, Wang teaches a trained neural network (See at least: [0043] via “It should be appreciated that in some embodiments a learning algorithm can be implemented such as an as a neural network (deep or shallow, which may employ a residual learning framework) and be applied instead of, or in conjunction with another algorithm described herein to solve a problem, reduce error, and increase 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to take modified Natroshvili in view of Wang to teach wherein the transitional velocity distribution for each of the grid cells is calculated with a trained neural network so that a system can learn and make decisions at a deeper, more complex level than traditional machine programming.  

Regarding claim 4, modified Natroshvili teaches wherein the transitional velocity distribution is ascertained from an acceleration distribution ascertained from the transitional velocity distribution, with a neighboring transitional velocity distribution obtained with the aid of the neural network, using the multivariate Gaussian model (Refer at least to claim 3 for reasoning and rationale.).

Regarding claim 8, modified Natroshvili teaches wherein the measurement indicates an occupancy and/or velocity of one or more of the grid cells in a current time step, and the occupancy probability is corrected based on the measurement (Refer at least to claim 1 for reasoning and rationale.).

Regarding claim 9, Natroshvili teaches wherein a robot is controlled as a function of the occupancy probability for the grid cells (Refer at least to claim 1 for reasoning and rationale.).

(Note: Claims 5-7 do not have an art rejection. )

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harry Oh whose telephone number is (571)270-5912.  The examiner can normally be reached on Monday-Thursday, 9:00-3:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 

/HARRY Y OH/Primary Examiner, Art Unit 3666